DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/21 has been entered.
Claims 3-4, 7, 10-13, 16-19, 21-26, 28-29, 34, 37, 39-43, 46-49, 51-56 have been cancelled.  Claims 1-2, 5-6, 8-9, 14-15, 20, 27, 30-33, 35-36, 38, 44-45, 50 are pending.  Claims 1 and 30 have been amended.  Claims 1-2, 5-6, 8-9, 14-15, 20, 27, 30-33, 35-36, 38, 44-45, 50 are examined herein.
Applicant’s amendments have rendered the 102 rejection of the last Office Action moot, therefore hereby withdrawn.  The following new rejections will now apply.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


There is no support in Applicant’s originally filed disclosure for the new limitation of claims 1 and 30 drawn to “wherein the compound of Formula (I), or pharmaceutically acceptable salt or solvate thereof is the sole insecticide being administered to the human.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-2, 5-6, 8-9, 14-15, 20, 27, 30-33, 35-36, 38, 44-45, 50 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (WO 2015/101622, of record).
The instant claims are directed to a method of vector control in a human by administering an insecticide of formula I (fluralaner) as the sole insecticide.  
Schwartz et al. teach a method of vector control by administering a compound of formula I, wherein the vector is an insect selected from mosquitoes, fleas, and ticks, that carry pathogens, such as bacteria, transmitted to a human.  For example, malaria may be transferred to a human by mosquitoes.  A preferred active agent or synergist to be combined with compounds of formula I is fluralaner (pages 43-44).  Oral administration, such as tablets, capsules, and drinks are taught (page 41).
The limitation drawn to the Plasmodium genus is inherent since malaria is caused by microorganisms of the Plasmodium group.  Furthermore, the limitation drawn to the insecticide being lethal to the vector within the claimed number of days is inherent since this is mechanism of action that will necessarily occur since the patient population and active agent have been taught by the cited prior art reference.
However, Schwartz et al. fail to disclose wherein the sole insecticide is fluralaner.
It would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to control vectors in a human, such as those carrying the Plasmodium bacteria responsible for malaria, by administering fluralaner, as taught by Schartz et al., as the sole insecticide.
A person of ordinary skill in the art would have been motivated to administer fluralaner as the sole insecticide because Schwartz et al. teaches that both the 

Response to Arguments
	Applicant argues that Schwartz et al. is concerned with controlling insects, arachnids, and nematodes in agriculture and ectoparasites in veterinary medicine, therefore meant to be used in the sector of animal health.  Nowhere does Schwartz indicate the claimed compounds could be administered to a human for vector control.  
This is not persuasive because, while Schwartz et al. is primarily concerned with administering a compound of formula I to an animal, the broad scope of Schwartz et al. does include humans as well.  It is clear that the reference encompasses administration of a compound of formula I to animals, in general, which by definition includes humans.  In a preferred embodiment, the compounds of formula I are administered to mammals (col. 82, lines 43-44), which encompasses humans.  Schwartz et al. goes further to give some examples under the heading of “vector control” that pathogens, such as those causing malaria, can be transmitted to both animals and humans (col. 89, line 28 to col. 90, line 2).  
Applicant also argues that Schwartz et al. require at a minimum a compound of formula I, and at most a compound of formula I + fluralaner.

	It is well-settled that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31, USPQ2d 1130, 1132 (Fed. Cir. 1994).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627